Case 3:15-md-02670-JLS-MDD Document 2032 Filed 09/19/19 PageID.155620 Page 1 of 7




   1    s/ Patrick Ahern
        Ahern and Associates, P.C.
   2    8 South Michigan Ave., Suite 3600
   3    Chicago, IL 60603
        (312) 404-3760
   4    Patrick.j.ahern@ahernandassociatespc.com
   5
        Counsel for Direct Action Plaintiff Winn-Dixie Stores, Inc.
   6    [Additional Counsel Listed on Signature Page]
   7
   8
   9                         UNITED STATES DISTRICT COURT
  10                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  11
         IN RE: PACKAGED SEAFOOD                    Case No. 3:15-md-02670-JLS-MDD
  12     PRODUCTS ANTITRUST                         MDL No. 2670
         LITIGATION
  13                                                PLAINTIFFS’ MOTION TO SEAL
  14                                                (RE: STATEMENT OF
                                                    UNDISPUTED FACTS IN
  15                                                SUPPORT OF MOTION FOR
         This document relates to:                  PARTIAL SUMMARY JUDGMENT
  16                                                AGAINST STARKIST CO.)
           • Direct Action Plaintiff Winn-
  17           Dixie Stores, Inc.                   DATE:        [TBD]
  18       • Direct Action Plaintiff                TIME:        [TBD]
               Associated Wholesale                 JUDGE:       Janis L. Sammartino
  19           Grocers, Inc.                        CTRM:        4D
  20       • Direct Action Plaintiff W. Lee
               Flowers & Co.
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                              CASE NO. 15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2032 Filed 09/19/19 PageID.155621 Page 2 of 7




   1                                 NOTICE OF MOTION
   2          PLEASE TAKE NOTICE that, pursuant to Southern District of California
   3    Civil Local Rule 79.2 and the Protective Order entered in this action (ECF No.
   4    194, incorporating ECF No. 173), Plaintiffs move the Court for an order sealing
   5    their Statement of Undisputed Facts in Support of Their Motion for Summary
   6    Judgment Against Defendant StarKist Co., as well as various exhibits filed with
   7    the Statement of Undisputed Facts.
   8
   9
  10    Dated: September 19, 2019            Respectfully submitted,

  11
                                             s/ Patrick Ahern
  12                                         Ahern and Associates, P.C.
  13                                         8 South Michigan Ave., Suite 3600
                                             Chicago, IL 60603
  14                                         (312) 404-3760
  15                                         Patrick.j.ahern@ahernandassociatespc.com

  16                                         Counsel for Direct Action Plaintiff Winn-
  17                                         Dixie Stores, Inc.

  18                                         s/ Patrick J. Stueve
  19                                         Patrick J. Stueve (KS 13847)
                                             Steve N. Six (KS 16151)
  20                                         C. Curtis Shank (KS 26306)
  21                                         STUEVE SIEGEL HANSON LLP
                                             460 Nichols Road, Suite 200
  22                                         Kansas City, Missouri 64112
  23                                         Telephone: 816-714-7100
                                             Facsimile: 816-714-7101
  24                                         stueve@stuevesiegel.com
  25                                         six@stuevesiegel.com
                                             shank@stuevesiegel.com
  26
  27                                         Counsel for Direct Action Plaintiff
  28
        PLAINTIFFS’ MOTION TO SEAL                         CASE NO. 15-MD-2670-JLS-MDD
                                                1
Case 3:15-md-02670-JLS-MDD Document 2032 Filed 09/19/19 PageID.155622 Page 3 of 7




   1                                      Associated Wholesale Grocers, Inc.

   2                                      By: s/ Manton M. Grier
   3                                      Manton M. Grier (D.S.C. No. 2461)
                                          Robert Y. Knowlton (D.S.C. No. 2380)
   4                                      Elizabeth H. Black (D.S.C. No. 10088)
   5                                      Mary C. Eldridge (D.S.C. No. 12540)
                                          HAYNSWORTH SINKLER BOYD, P.A.
   6                                      1201 Main Street
   7                                      Suite 2200
                                          P.O. Box 11889 (29211)
   8                                      Columbia, South Carolina
   9                                      Telephone: (803) 779-3080
                                          Facsimile: (803) 765-1243
  10                                      mgrier@hsblawfirm.com
  11                                      bknowlton@hsblawfirm.com
                                          eblack@hsblawfirm.com
  12                                      meldridge@hsblawfirm.com
  13
                                          Counsel for Direct Action Plaintiff W. Lee
  14                                      Flowers & Co.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                      CASE NO. 15-MD-2670-JLS-MDD
                                             2
Case 3:15-md-02670-JLS-MDD Document 2032 Filed 09/19/19 PageID.155623 Page 4 of 7




   1                                       MOTION
   2          Pursuant to the Southern District of California’s Civil Local Rule 79.2(c)
   3    and the Protective Order in this action (ECF No. 194, incorporating the parties’
   4    Joint Motion for Entry of Protective Order (ECF No. 173)), Plaintiffs seek to seal
   5    their Statement of Undisputed Facts in Support of Their Motion for Summary
   6    Judgment Against Defendant StarKist Co. (“Statement of Facts”) and supporting
   7    documents that contain or reference information that one or more of the
   8    Defendants previously designated as “Confidential” or “Highly-Confidential”
   9    under the terms of the Protective Order, or (2) reference non-public litigation
  10    matters. See ECF No. 173 at ¶ 37 (requiring that filings incorporating information
  11    containing “Confidential” or “Highly Confidential” material be filed under seal).
  12          Plaintiffs are filing a redacted version of their Motion to Exclude in the
  13    public docket.   Additionally, accompanying this Motion, is the associated
  14    “Sealed Lodged Proposed Documents” docket entry, in which Plaintiffs are filing
  15    the following documents: (1) an unredacted version of the Statement of Facts;
  16    and (2) unredacted versions of the exhibits referenced therein. Plaintiffs are
  17    contemporaneously lodging a proposed order with the Court.
  18
  19
        Date: September 19, 2019             Respectfully Submitted,
  20
  21                                         s/ Patrick Ahern
  22                                         Ahern and Associates, P.C.
                                             8 South Michigan Ave., Suite 3600
  23                                         Chicago, IL 60603
  24                                         (312) 404-3760
                                             Patrick.j.ahern@ahernandassociatespc.com
  25
  26                                         Counsel for Direct Action Plaintiff Winn-
                                             Dixie Stores, Inc.
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                         CASE NO. 15-MD-2670-JLS-MDD
                                                3
Case 3:15-md-02670-JLS-MDD Document 2032 Filed 09/19/19 PageID.155624 Page 5 of 7




   1                                      s/ Patrick J. Stueve
                                          Patrick J. Stueve (KS 13847)
   2                                      Steve N. Six (KS 16151)
   3                                      C. Curtis Shank (KS 26306)
                                          STUEVE SIEGEL HANSON LLP
   4                                      460 Nichols Road, Suite 200
   5                                      Kansas City, Missouri 64112
                                          Telephone: 816-714-7100
   6                                      Facsimile: 816-714-7101
   7                                      stueve@stuevesiegel.com
                                          six@stuevesiegel.com
   8                                      shank@stuevesiegel.com
   9
                                          Counsel for Direct Action Plaintiff
  10                                      Associated Wholesale Grocers, Inc.
  11
                                          By: s/ Manton M. Grier
  12                                      Manton M. Grier (D.S.C. No. 2461)
  13                                      Robert Y. Knowlton (D.S.C. No. 2380)
                                          Elizabeth H. Black (D.S.C. No. 10088)
  14                                      Mary C. Eldridge (D.S.C. No. 12540)
  15                                      HAYNSWORTH SINKLER BOYD, P.A.
                                          1201 Main Street
  16                                      Suite 2200
  17                                      P.O. Box 11889 (29211)
                                          Columbia, South Carolina
  18                                      Telephone: (803) 779-3080
  19                                      Facsimile: (803) 765-1243
                                          mgrier@hsblawfirm.com
  20                                      bknowlton@hsblawfirm.com
  21                                      eblack@hsblawfirm.com
                                          meldridge@hsblawfirm.com
  22
  23                                      Counsel for Direct Action Plaintiff W. Lee
                                          Flowers & Co.
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                      CASE NO. 15-MD-2670-JLS-MDD
                                             4
Case 3:15-md-02670-JLS-MDD Document 2032 Filed 09/19/19 PageID.155625 Page 6 of 7




   1                           SIGNATURE ATTESTATION
   2          Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I
   3    hereby certify that authorization for filing this document has been obtained from
   4    each of the other signatories shown above, and that all signatories have
   5    authorized placement of their electronic signature on this document.
   6
   7    Dated: September 19, 2019             BY: s/ Patrick Ahern
   8                                        Ahern and Associates, P.C.
                                            8 South Michigan Ave., Suite 3600
   9                                        Chicago, IL 60603
  10                                        (312) 404-3760
                                            Patrick.j.ahern@ahernandassociatespc.com
  11
  12                                        Counsel for Direct Action Plaintiff Winn-
                                            Dixie Stores, Inc.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                        CASE NO. 15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2032 Filed 09/19/19 PageID.155626 Page 7 of 7




   1                            CERTIFICATE OF SERVICE
   2          I certify that on September 19, 2019, I filed the foregoing document and
   3    supporting papers with the Clerk of the Court for the United States District Court,
   4    Southern District of California, by using the Court’s CM/ECF system. I also
   5    served counsel of record via this Court’s CM/ECF system.
   6
   7
   8                                         BY: s/ Patrick Ahern
                                             Ahern and Associates, P.C.
   9                                         8 South Michigan Ave., Suite 3600
  10                                         Chicago, IL 60603
                                             (312) 404-3760
  11                                         Patrick.j.ahern@ahernandassociatespc.com
  12
                                             Counsel for Direct Action Plaintiff Winn-
  13                                         Dixie Stores, Inc.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                         CASE NO. 15-MD-2670-JLS-MDD
                                                6
